        Case 20-10478-mkn           Doc 85    Entered 05/18/20 17:47:13       Page 1 of 8



                                                                       Electronically Filed: May 18, 2020
 1   ANDERSEN LAW FIRM, LTD.
 2   Ryan A. Andersen, Esq.
     Nevada Bar No. 12321
 3   Email: ryan@vegaslawfirm.legal
     Ani Biesiada, Esq.
 4   Nevada Bar No. 14347
     Email: ani@vegaslawfirm.legal
 5   101 Convention Center Drive
 6   Suite 600
     Las Vegas, Nevada 89109
 7   Phone: 702-522-1992
     Fax: 702-825-2824
 8
     Counsel for Robert E. Atkinson, Trustee
 9

10                                UNITED STATES BANKRUPTCY COURT

11                                           DISTRICT OF NEVADA

12    In re:                                         Case No.: 20-10478-MKN
                                                     Chapter 7
13
      NAJM MOOSAVI GHARAVI,
14                                                   MOTION TO ABANDON REAL ESTATE

15                     Debtor.                       Hearing Date: OST Requested
                                                     Hearing Time: OST Requested
16

17             Robert E. Atkinson, in his capacity as the Chapter 7 (the “Trustee”) of the bankruptcy estate
18   (“Estate”) of Najm Moosavi Gharavi (“Debtor”), by and through his counsel, hereby files this Motion
19   to Abandon Real Estate (“Motion”), respectfully requesting that the Court grant Trustee permission to
20   abandon real property located in Clark County, Nevada APN 162-02-713-038 and commonly known
21   as 1700 S. Eastern Ave., Las Vegas, Nevada 89104 (“Property”).1
22

23

24

25
               When used herein, all references to “ECF No.” are to the numbers assigned to the documents
               1
26   filed in the case as they appear on the docket in the above-captioned case. All references to “Section”
     are to the provisions of the Bankruptcy Code, 11 U.S.C. §§ 101-1532. All references to “FRBP” are to
27
     the Federal Rules of Bankruptcy Procedure. All references to “LR” are to the Local Rules of
     Bankruptcy Practice for the United States District Court for the District of Nevada.
                                                          1 of 4
        Case 20-10478-mkn            Doc 85     Entered 05/18/20 17:47:13        Page 2 of 8




 1             This Motion is supported by: the following Memorandum of Points and Authorities; the

 2   Declaration of Ryan A. Andersen (“Andersen Declaration”) contained herein; all papers and pleadings

 3   filed in the above-captioned case, judicial notice of which is requested pursuant to Rule 201 of the

 4   Federal Rules of Evidence; and any arguments in support of the Motion during any hearing held on the

 5   matter.

 6                               MEMORANDUM OF POINTS AND AUTHORITIES

 7                                                  I. Jurisdiction

 8             The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. Venue in

 9   the District of Nevada is proper pursuant to 28 U.S.C. § 1409.

10             This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). If it is determined

11   that the Court cannot enter final orders or judgment in this core proceeding consistent with Article III

12   of the United States Constitution, Trustee consents to the entry of final orders or judgment by this

13   Court.

14             The relief requested herein is premised on Section 544(a).

15                                                 II. Background

16             On January 29, 2020, Debtor filed a voluntary chapter 7 bankruptcy petition, initiating the

17   above-captioned case. ECF No. 1. Also, on January 29, 2020, Trustee was appointed to oversee and

18   administer Debtor’s Estate. ECF No. 2. On February 6, 2020, Debtor died.

19   1.Ownership

20             Through the decree of divorce of Debtor, the Property was assigned to Debtor, as Debtor’s sole

21   and separate property. See Debtor’s decree of divorce attached to the Andersen Declaration as

22   Exhibit 1. According to the land records, the Property is still titled in the name of Debtor’s former wife,

23   Evelyn Gharavi. See Evelyn Gharavi’s deed to the Property attached to the Andersen Declaration as

24   Exhibit 2. Trustee has attempted to contact Evelyn Gharavi to resolve the title discrepancy of the

25   Property. Evelyn Gharavi has yet to respond, so it is unclear whether Evelyn Gharavi would transfer

26   the Property to the Estate, or whether Trustee would have to litigate to resolve this matter.

27   2. Value, Condition, and Liability


                                                            2 of 4
         Case 20-10478-mkn            Doc 85   Entered 05/18/20 17:47:13       Page 3 of 8




 1           After discovering this potential Estate asset, Trustee, through his counsel, sought a broker’s

 2   opinion of value (“BOV”) to assess the value of the Property. See Andersen Declaration. According to

 3   the BOV, the Property is valued at $50,000.00. Based on a visual inspection of the Property, a fire

 4   destroyed the Property, leaving it in a state of complete disrepair. See Pictures attached to the Andersen

 5   Declaration as Exhibit 3. In turn, the entire structure would need to be demolished and rebuilt, which

 6   carries the costs of rebuilding and any necessary rebuilding permits. The Property was originally

 7   constructed in 1954, and it is zoned for office use. Due to its age, rebuilding the Property would likely

 8   require utility connection upgrades underground. The Property’s access point is not on Eastern Avenue,

 9   and therefore, a buyer would likely need to seek approval from the planning department to avoid having

10   to make changes to the access point. Given the challenges presented by the Property’s condition, if

11   Trustee were to sell the Property and employ the broker, the broker2 requested an increased commission

12   to list the Property for sale.

13           In addition to these challenges, Trustee received a Ten (10) Day Notice and Order to Abate

14   Dangerous Building/Demolition dated May 5, 2020 (“Ten-Day Notice”) from the City of Las Vegas,

15   regarding the Property. See the Ten-Day Notice, among several other liens the City of Las Vegas’

16   recorded against the Property, attached to the Andersen Declaration as Exhibit 4, on page 32.

17           Trustee, through his counsel, further investigated the liens recorded against the Property by the

18   City of Las Vegas. As a result, Trustee discovered that the City of Las Vegas had recorded a series of

19   nuisance and abatement liens against the Property, totaling approximately $68,634.50. See Exhibit 4,

20   attached to the Andersen Declaration.

21           The City of Las Vegas’ liens alone strip the Property of any equity, notwithstanding broker’s

22   commissions, and costs of closing. Thus, any potential sale by Trustee would not benefit the Estate.

23   For the above reasons, Trustee concludes that no extractible equity exists in the Property and may even

24   be a liability for the Estate.

25

26
27           2
              For clarity, Trustee has not employed the broker and does not intend to employ the broker,
     given his intent to abandon the Property through this Motion.
                                                           3 of 4
        Case 20-10478-mkn           Doc 85     Entered 05/18/20 17:47:13           Page 4 of 8




 1                                             III. Legal Argument

 2           Section 544 provides, “after notice and a hearing, the trustee may abandon any property of the

 3   estate that is burdensome to the estate or that is of inconsequential value and benefit to the estate.”

 4           Here, Trustee asserts that both prongs are satisfied, either of which is dispositive.

 5           First, as discussed, the potential litigation to resolve whether the Property belongs to the Estate

 6   is a burden to the Estate, especially when considering the condition of the Property. In particular, the

 7   dilapidated condition that the Property is currently in means both (i) the Property poses a risk to the

 8   general public, and (ii) the Property is not insurable. Combined this poses a considerable risk that

 9   liability will accrue. Moreover, the Property has accumulated taxes and penalties, and are all

10   burdensome to the Estate.

11           Second, as discussed, the Property is of inconsequential value and benefit to the Estate. There

12   is no equity available in the Property for the Estate to capture. Because both prongs of Section 544(a)

13   are satisfied, either of which is dispositive without the other, Trustee asserts that cause exists to abandon

14   the Property.

15                                                IV. Conclusion

16           For the forgoing reasons, Trustee respectfully requests this Court enter an order, substantially

17   in the form of the proposed order, attached hereto as Exhibit 1, that (i) authorizes him to abandon the

18   Property, and (ii) for such other and further relief as is just and proper.

19                   Dated this 18th day of May, 2020.

20                                                                   Respectfully submitted by:

21                                                                   ANDERSEN LAW FIRM, LTD.

22
                                                                     By:     /s/ Ryan A. Andersen
23                                                                           Ryan A. Andersen, Esq.
24                                                                           Nevada Bar No. 12321
                                                                             Ani Biesiada, Esq.
25                                                                           Nevada Bar No. 14347
                                                                             101 Convention Center Drive
26                                                                           Suite 600
                                                                             Las Vegas, Nevada 89109
27
                                                                     Counsel for Robert E. Atkinson, Trustee
                                                            4 of 4
  Case 20-10478-mkn   Doc 85   Entered 05/18/20 17:47:13   Page 5 of 8




Exhibit 1




                      Exhibit 1




                                                  Exhibit 1
        Case 20-10478-mkn          Doc 85    Entered 05/18/20 17:47:13       Page 6 of 8




 1

 2

 3

 4

 5

 6

 7   ANDERSEN LAW FIRM, LTD.
     Ryan A. Andersen, Esq.
 8
     Nevada Bar No. 12321
 9   Email: ryan@vegaslawfirm.legal
     Ani Biesiada, Esq.
10   Nevada Bar No. 14347
     Email: ani@vegaslawfirm.legal
11   101 Convention Center Drive
12   Suite 600
     Las Vegas, Nevada 89109
13   Phone: 702-522-1992
     Fax: 702-825-2824
14
     Counsel for Robert E. Atkinson, Trustee
15
                                 UNITED STATES BANKRUPTCY COURT
16

17                                          DISTRICT OF NEVADA

18    In re:                                        Case No.: 20-10478-MKN
                                                    Chapter 7
19    NAJM MOOSAVI GHARAVI,
                                                    ORDER APPROVING MOTION TO
20
                                                    ABANDON REAL ESTATE
21                     Debtor.
                                                    Hearing Date: OST Requested
22                                                  Hearing Time: OST Requested
23             The Court, having considered the Motion to Abandon Real Estate (“Motion”) filed by Robert

24   E. Atkinson, in his capacity as the Chapter 7 (the “Trustee”) of the Bankruptcy Estate of Najm Moosavi

25   Gharavi (“Debtor”), having considered the Declaration of Ryan A. Andersen, Esq. submitted in support

26   of the Motion; having conducted a hearing on the Motion on shortened time, with Ryan A. Andersen,

27   Esq. of Andersen Law Firm, Ltd. appearing on behalf of Trustee; and having stated its findings of facts


                                                     1 of 3
           Case 20-10478-mkn      Doc 85      Entered 05/18/20 17:47:13     Page 7 of 8




 1   and conclusions of law on the record at the conclusion of such hearing, pursuant to Fed. R. Bankr. P.

 2   7052, made applicable hereto by Fed. R. Bank. P. 9014, such findings of facts and conclusions of law

 3   incorporated herein by this reference;

 4           NOW THEREFORE, for the reasons stated in the Motion and for the reasons stated on the

 5   record, the Court hereby ORDERS as follows:

 6           Good cause appearing,

 7           IT IS HEREBY ORDERED that the Motion is GRANTED;

 8           IT IS FURTHER ORDERED that Trustee is hereby authorized pursuant to 11 U.S.C. § 544(a)

 9   to abandon the real property located in Clark County, Nevada APN 162-02-713-038, and commonly

10   known as 1700 S. Eastern Ave., Las Vegas, Nevada 89104, with such abandonment effective upon

11   entry of this order; and

12           IT IS FURTHER ORDERED that the Court has and will retain jurisdiction to enforce this

13   Order in accord with its terms and to adjudicate any and all matters arising from or related to the

14   interpretation or implementation of this Order.

15           IT IS SO ORDERED.

16   Respectfully submitted by:
17
     ANDERSEN LAW FIRM, LTD.
18
     By:     /s/ Ryan A. Andersen
19           Ryan A. Andersen, Esq.
             Nevada Bar No. 12321
20           Ani Biesiada, Esq.
21           Nevada Bar No. 14347
             101 Convention Center Drive
22           Suite 600
             Las Vegas, Nevada 89109
23
     Counsel for Robert E. Atkinson, Trustee
24

25

26
27


                                                       2 of 3
        Case 20-10478-mkn         Doc 85     Entered 05/18/20 17:47:13         Page 8 of 8




 1                                       LR 9021 CERTIFICATION

 2           In accord with LR 9021, counsel submitting this document certifies that the order accurately
 3   reflects the court's ruling and that:

 4                The court has waived the requirement set forth in LR 9021(b)(1).

 5                No party appeared at the hearing or filed an objection to the motion.
 6                I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
                   and each has approved or disapproved the order, or failed to respond, as indicated below:
 7
                  I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
 8
                   with the motion pursuant to LR 9014(g), and that no party has objected to the form or
 9                 content of the order.

10
            I declare under penalty of perjury that the foregoing is true and correct.
11

12          Dated this ___ day of May, 2020.
                                                          Respectfully submitted by:
13
                                                          ANDERSEN LAW FIRM, LTD.
14

15                                                        By:     /s/ Ryan A. Andersen
                                                                  Ryan A. Andersen, Esq.
16                                                                Nevada Bar No. 12321
                                                                  Ani Biesiada, Esq.
17                                                                Nevada Bar No. 14347
                                                                  101 Convention Center Drive
18
                                                                  Suite 600
19                                                                Las Vegas, Nevada 89109

20                                                        Counsel for Robert E. Atkinson, Trustee

21
                                                      ###
22

23

24

25

26
27


                                                      3 of 3
